EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for these amendments was provided by applicant’s representative Eric Replogle (Reg. No. 52161) on January 25, 2021.
	The application has been amended as follows:

In the claims
	Claims 1, 9, 10, 13, and 20 have been amended as follows:
 1. (Currently Amended) A machine-readable medium having executable instructions to cause one or more processing units to perform a method to re-rank a plurality of search results, the method comprising: 
receiving, on [[the]]--a-- client device, a plurality of crowd-source intra-domain ranking models and a crowd-sourced inter-domain ranking model, wherein each of the crowd-sourced ranking models is based on at least on-device interactions of a plurality of users interacting with a plurality of other devices; 
generating, on the client device, a re-ranking model that includes a plurality of intra-domain models and an inter-domain model, wherein the plurality of intra-domain models are generated based on at least the plurality of crowd-sourced intra-domain ranking models and on-device sensitive data that remains on the client device and is not sent to a server, the inter-domain model indicates which of [[the]]--a-- plurality of search domains are to be ranked higher than others in the plurality of search domains and is generated based on at least the on-device sensitive data and the crowd-sourced inter-
receiving, on the client device, a plurality of search results generated over [[a]]--the-- plurality of search domains, wherein the plurality of search results is ranked according to a first ranking--,-- and the plurality of search results are generated based on at least a search query;
re-ranking the plurality of search results, by the client device, using the re-ranking model to generate a second ranking of the plurality of search results; and 
presenting the plurality of search results using the second ranking.

9. (Currently Amended) The machine-readable medium of claim [[8]]--1--, wherein the re-ranking of the plurality of results further comprises: re-ranking the plurality of search domains using the inter-domain model.

10. (Currently Amended) The machine-readable medium of claim [[8]]--1--, wherein the inter-domain model is further generated from private information of device user stored on the client device.

13. (Currently Amended) A method to re-rank a plurality of search results, the method comprising: 
receiving, on [[the]]--a-- client device, a plurality of crowd-source intra-domain ranking models and a crowd-sourced inter-domain ranking model, wherein each of the crowd-sourced ranking models is based on at least on-device interactions of a plurality of users interacting with a plurality of other devices; 
generating, on the client device, a re-ranking model that includes a plurality of intra-domain models and an inter-domain model, wherein the plurality of intra-domain models are generated based 
receiving, on the client device, a plurality of search results generated over [[a]]--the-- plurality of search domains, wherein the plurality of search results is ranked according to a first ranking--,-- and the plurality of search results are generated based on at least a search query;
re-ranking the plurality of search results, by the client device, using the re-ranking model to generate a second ranking of the plurality of search results; and 
presenting the plurality of search results using the second ranking.

	20. (Currently Amended) A device to re-rank a plurality of search results, the device comprising: 
a processor; 
a memory coupled to the processor though a bus; and 
a process executed from the memory by the processor causes the processor to
receive a plurality of crowd-source intra-domain ranking models and a crowd-sourced inter-domain ranking model, wherein each of the crowd-sourced ranking models is based on at least on-device interactions of a plurality of users interacting with a plurality of other devices; 
generate a re-ranking model that includes a plurality of intra-domain models and an inter-domain model, wherein the plurality of intra-domain models are generated based on at least the plurality of crowd-sourced intra-domain ranking models and on-device sensitive data that remains on the 
receive a plurality of search results generated over [[a]]--the-- plurality of search domains, wherein the plurality of search results is ranked according to a first ranking--,-- and the plurality of search results are generated based on at least a search query, 
re-rank the plurality of search results
present the plurality of search results using the second ranking.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-7, 9-11, and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1, 13, and 20 are allowed because the examiner was unable to find prior art that anticipates or renders obvious the following combination of limitations:
receiving, on a client device, a plurality of crowd-source intra-domain ranking models and a crowd-sourced inter-domain ranking model, wherein each of the crowd-sourced ranking models is based on at least on-device interactions of a plurality of users interacting with a plurality of other devices; 
generating, on the client device, a re-ranking model that includes a plurality of intra-domain models and an inter-domain model, wherein the plurality of intra-domain models are generated based on at least the plurality of crowd-sourced intra- domain ranking models and on-device sensitive data 
receiving, on the client device, a plurality of search results generated over the plurality of search domains, wherein the plurality of search results is ranked according to a first ranking, and the plurality of search results are generated based on at least a search query; and
re-ranking the plurality of search results, by the client device, using the re-ranking model to generate a second ranking of the plurality of search results.

Claims 2-7, 9-11, and 14-19 are allowed by virtue of their dependency from claims 1, 13, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE PARK whose telephone number is (571)270-7727 and fax number is (571) 270-8727.  The examiner can normally be reached M-F 8AM-5PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES TRUJILLO can be reached at (571) 272-3677.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.


/Grace Park/Primary Examiner, Art Unit 2157